Citation Nr: 1601035	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from March 1987 to July 1991.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a November 2013 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a September 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The November 2013 Board decision also granted entitlement to service connection for posttraumatic stress disorder (PTSD); this decision was implemented in a May 2014 rating decision, which assigned a 10 percent evaluation to the service-connected PTSD.  The Veteran disagreed with the denial and a statement of the case (SOC) was issued in June 2015.  The Veteran has not since perfected an appeal as to the June 2015 SOC.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).  Accordingly, the issue of entitlement to an increased rating for PTSD is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


FINDING OF FACT

A chronic left knee disability did not have its onset in service and is not otherwise related to the Veteran's active military service.

CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim in a letter dated May 2009.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment and personnel records.

The Board recognizes that the Veteran, through his agent, recently resubmitted multiple VA Forms 21-4142, which identified various private treatment providers.  However, as these VA Forms 21-4142 were previously submitted by the Veteran, the requisite inquiries have already been undertaken and available records obtained.  As such, the Board finds that VA's duty to assist has been satisfied in that respect.

Additionally, pursuant to the November 2013 Board Remand, the Veteran was afforded a VA examination with medical opinion in September 2015, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the September 2015 VA examination and medical opinion are cumulatively sufficient, as they are predicated on consideration of the VA and private treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiner considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.




II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2014); 38 C.F.R. § 3.317(a) (2015).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(i) (2015).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2015); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between a veteran's service and the disability.

In this matter, the Veteran asserts that he has a current left knee disability that was incurred during his active military service.  See, e.g., the Veteran's claim dated February 2005.  As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317.  Thus, the Board has alternatively considered whether the Veteran's left knee symptoms are due to an undiagnosed illness stemming from his service in Southwest Asia.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from March 1987 to July 1991.  His Form DD-214 documents service in Southwest Asia from December 1990 to April 1991.  The Veteran's STRs document multiple complaints of left knee pain including in May 1987, July 1987, October 1987, September 1988, and October 1988.  STRs dated in May 1987 also document a diagnosis of patellofemoral syndrome of the left knee.  In July 1987, the Veteran reported giving way of his left knee and slight swelling; he was diagnosed with patellar tendon strain "probably secondary to overuse syndrome."  STRs dated October 1988 indicated that the Veteran fell and hit his left knee on rocks.  He was diagnosed with a patellar contusion at that time.

Private treatment records document the Veteran's complaints of improving left knee pain following an all-terrain vehicle (ATV) accident in April 2008.

The Veteran was afforded a VA examination in February 2010 at which time the examiner determined that there was no "objectively documentable knee condition or diagnosis" and that there was "no undiagnosed condition."  However, the examiner failed to provide an explanation or rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefi v.Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical Opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

VA treatment records dated in April 2015 documented the Veteran's complaint of left knee pain.  The treatment provider noted that an x-ray of the left knee conducted in July 2012 documented a normal left knee.  Magnetic resonance imaging (MRI) conducted in June 2014 revealed small effusion and prepatellar bursitis of the left knee.  It was further indicated that the Veteran uses a knee brace for ambulation.  See the VA treatment records dated April 2015.

Pursuant to the Board Remand, the Veteran was afforded a VA examination in September 2015 at which time the examiner confirmed a current diagnosis of bursitis of the left knee.  The examiner interviewed the Veteran and noted his report of in-service left knee symptomatology, as well as the Veteran's contention that his left knee pain was minimized after service due to the warm climate of his residence in Florida.  The examiner reviewed the Veteran's claims file and concluded that "[i]t is my opinion that the Veteran's current diagnosis, consistent with prepatellar bursitis, is less likely than not (50% or less probability) incurred in or caused by military service."  The examiner explained that the June 2014 MRI suggested possible left knee prepatellar bursitis or iliotibial band syndrome.  He noted that diagnostic testing has "otherwise been negative for osteoarthritis, internal derangement, or abnormalities of collateral ligaments, menisci, or cruciate ligaments."  The examiner clarified that "[p]repatellar bursitis is an inflammation of the largest knee bursa, located between the patella and the overlying skin.  Iliotibial band syndrome is an overuse injury where repetitive flexion and extension causes inflammation of the iliotibial band when it rubs over the lateral femoral condyle."

The examiner continued,

Although the Veteran was diagnosed with overuse syndrome, tendonitis, shin splints, and left knee contusion while in the service (1987 and 1988), there is no evidence of chronicity of the condition after service separation in 1991.  The Veteran claims that the warm weather of Florida masked the symptoms of left knee pain during the years after separation.  He states it was not until after healed from the ATV accident and moving to a colder climate did he notice his left knee pain and "remember his knee injury in the service."  This is perhaps a possibility with osteoarthritis as it typically progresses, however this is not consistent with prepatellar bursitis or ITB.  Veteran is negative for osteoarthritis.

Review of the available medical records in VBMS show NO evidence of chronicity of a left knee condition since separation.  There is NO complaint of knee pain until 2014, over 20 years after separation.  The ATV accident 04/14/08 caused a contusion to his left knee but by 04/24/08, medical records document 'left knee better.'  Medical records show his left SHOULDER was injured enough to consult orthopedics but there is no mention of a left knee complaint in his Orthopedic consult.

See the VA examination dated September 2015 (emphasis as in original).

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As to the Veteran's left knee symptoms, the Board has considered that joint pain is listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(5); 38 C.F.R. § 3.317(b)(5).  However, in the present case, the Veteran's joint pain has been attributed to a specific diagnosis, namely bursitis of the left knee.  See, e.g., the VA examination report dated September 2015.  The Board recognizes that the February 2010 VA examiner failed to attribute the Veteran's left knee symptoms to a specific disability.  The Board, however, finds the well-reasoned and documented diagnosis by the September 2015 VA examiner identifying a specific diagnosis for the Veteran's left knee complaints to be the most probative evidence of record.  Moreover, the Board notes that the September 2015 VA examiner's conclusion was based upon MRI testing dated in June 2014.  Therefore, the Veteran's left knee pain is attributed to a known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his left knee pain is explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption. 38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his left knee symptoms.

With respect to granting service connection for this claim on a direct basis, the Board finds that the competent evidence demonstrating the absence of nexus between the currently diagnosed left knee disability and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  In particular, the September 2015 VA examiner's opinion was thorough, well-explained, and based on review of the Veteran's medical history, as well as interview and physical examination of the Veteran.  The Board therefore places significant weight on the findings of the September 2015 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Based on a review of the evidence, the Board finds that service connection for a left knee disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that he has a chronic left knee disability related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with bursitis of the left knee during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of bursitis of the left knee until June 2014.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding chronic left knee symptomatology dating from service are less probative than the findings of the September 2015 VA examiner who considered these lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


